DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 11, 13, 15,  18 and 22 – 24, 26 and 28-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang [US 2012/0024336 A1] in view of Young et al., [US 2012/0132930 A1],(“Young”), in view of Matsushita et al., [US 2012/0247555 A1], “Matsushita,” in view of Ho et al., [US 5,405,453 A], “Ho” and further in view of Wanlass et al. [US 2011/0186115 A1], “Wanlass.”

Regarding claim 1, Hwang discloses an optoelectronic device (Fig. 2 and Fig. 4) comprising:
a semiconductor structure (as shown in Fig. 4, layers 410, 415, 420 and 440) comprising one or more group III-V semiconductor layers (¶[0013] teaches emitters and bases may be formed from any suitable semiconducting material(s), such as germanium, gallium arsenide, and/or silicon carbide), the semiconductor structure having a top surface and a back surface opposite the top surface (as shown in Fig. 4);
a plurality of non-continuous top contacts (417) disposed above the top surface of the semiconductor structure (as shown) and configured to enable the top surface of the semiconductor structure to receive incident light for trapping the incident light within the optoelectronic device (Further, the Examiner notes the language “configured to enable the top surface of the semiconductor structure to receive incident light for trapping the incident light within the device” only requires a semiconductor structure having a top surface with a plurality of non-continuous top contacts disposed on the top surface of the semiconductor structure which does not distinguish the invention from Hwang, who teaches the structure as claimed); 
a dielectric material (450) disposed below the back surface of the semiconductor structure (as shown);
a plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)) disposed within the dielectric material (as shown in Fig. 4) and coupled to the back surface of the semiconductor structure  (¶[0014] discloses the metal layer (460) is coupled to the BSF layer (440) via contact holes (470) as such the contacts are also metal, the BSF layer is part of the substrate), wherein the plurality of non-continuous back 
a reflector (460, portions covering the back surface of the device) disposed below the dielectric material (as shown), and configured to reflect light to the back surface of the semiconductor structure such that the semiconductor structure receives the light reflected by the reflector (¶[0014] discloses the metal layer (460)  is formed from aluminum which is a reflective metal, and the language " configured to reflect light to the back surface of the semiconductor structure such that the semiconductor structure receives the light reflected by the reflector” only requires a reflector on the back side of the semiconductor device which does not distinguish the invention from Hwang, who teaches the structure as claimed);
the reflector is in physical contact with each of the plurality of non-continuous back metal contacts (as shown in Fig. 4, reflector portion (460) is in contact with the metal portion in the via (470)).
Hwang does not disclose a transparent member comprising a plastic layer disposed on the top side of the semiconductor structure.
However, Young discloses the solar cell structure (Fig. 6, 600) wherein the front device layers include a front cover (602) formed a glass (or another ceramic), a fluoropolymer (e.g., polytetrafluoroethylene (or PTFE), polyvinylidene fluoride (or PVDF), fluorinated ethylene propylene (or FEP), or ethylene tetrafluoroethylene (or ETFE)), another suitable material that is substantially transparent to incident sunlight (¶[0120] of Young).

Hwang in view of Young does not explicitly disclose where in the plurality of non-continuous back metal contacts includes a multi-layer portion and the multi-layer portion of each of the plurality of non-continuous back metal contacts has one layer in physical contact with the reflector.
However, it is well-known in the semiconductor art for a contact layer to have multiple layers. Specifically, Matsushita discloses a solar cell structure (Fig. 4) with a multi-layer non-continuous back metal contacts, namely p-side electrode (109) and p-type contact layer (107).   The p-side electrode (109) is electrically connected with the p-type GaAs layer (103) through a p-type contact layer (107).  The p-side electrode (109) forms ohmic contacts at the interface with the p-type window layer (105).
Therefore, it would have been obvious to one of ordinary skill in the art to form a p-type contact layer between the semiconductor structure and the metal contact layer as taught in Matsushita  in the device Hwang as modified such that the plurality of non-continuous back metal contacts includes multi-layer portions and the multi-layer portion of each of the plurality of non-continuous back metal contacts has one layer in physical contact with the reflector because such a modification would allow for the p-side electrode to form ohmic contacts at the 
Hwang discloses a thin silicon di-oxide (SiO2, also referred to as "oxide") interfacial layer can be added between the charged passivation layer and the semiconductor surface for further improvement of front and back surface passivation (¶0013]). Hwang as modified does not explicitly disclose an anti-reflective coating (ARC) disposed between the dielectric material and the back surface of the semiconductor structure and adjacent to the plurality of non-continuous back metal contacts.
However, Ho discloses a solar cell device least one anti-reflection layer (Fig. 2, 52), is formed on the p-AlInP2 layer (48) on the surface of the semiconductor substrate. Specifically, Ho discloses two-component anti-reflection layer, comprising a titanium oxide (TiOx) layer (52a), where x ranges from about 1 to 2, and an aluminum oxide (Al2Oy) layer (52b), where y ranges from about 2 to 3, is employed.  The anti-reflection layer (52a) is in close contact with the metal grid (50).
Therefore, it would have been obvious to one of ordinary skill in the art to form an anti-reflective coating (ARC) on the semiconductor device as taught in Ho in the device of Hwang as modified such that the anti-reflective coating (ARC) disposed between the dielectric material and the back surface of the semiconductor structure and adjacent to the plurality of non-continuous back metal contacts because the ARC coating will help improve the efficiency of the solar cell as well as the power output (Col. 3, lines 37-55 of Ho).

However, adding a window layer to the above the emitter layer is well-known in the semiconductor art. Wanlass discloses a photovoltaic cell with a semiconductor structure (Fig. 19, 150) with thin passivation/window layer formed on the surface.  The window layer is formed from AlInP (¶[0036]) and is used conducting electric currents from the cell (¶[0043]).
Therefore it would have been obvious to one of ordinary skill in the art to have a window layer as taught in Wanlass in the device of Hwang as modified such that the window layer disposed between the top surface of the semiconductor structure and the plurality of non-continuous top contacts because forming a window layer over the semiconductor substrate will allow for the window layer to aid in the collection of current produced by the device (¶[0043] of Wanlass).

Regarding claim 2, Hwang as modified discloses claim 1, and Hwang further discloses the dielectric material (Fig. 4, 450, ¶[0014]) surrounds (as shown) the plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)).

Regarding claim 3, Hwang as modified discloses claim 1, and Hwang further discloses the plurality of non-continuous back metal contacts (Fig. 4, portions of metal layer (460) that 

Regarding claim 4, Hwang as modified discloses claim 2, and Hwang further discloses the reflector (460, portions covering the back surface of the device) covers (as shown) the dielectric material (450).

Regarding claim 6, Hwang as modified discloses claim 1 and Hwang further discloses one or more group III-V semiconductor layers in the semiconductor structure comprise a p-n layer (Hwang uses Fig. 2 to disclose an n-type cell that can be used as the solar cell configuration and further ¶[0013] teaches emitters and bases may be formed from any suitable semiconducting material(s), such as germanium, gallium arsenide, and/or silicon carbide)).  

Regarding claim 11, Hwang as modified discloses claim 1 and further Hwang discloses cell (Fig. 4, 400) further includes an anti-reflective coating and passivation layer (430) (such as silicon nitride) on its front surface.  Hwang as modified by Young discloses does a transparent member.  The combination not disclose a top surface layer, the top surface layer comprising an encapsulant for plurality of non-continuous top contacts, and a transparent member being disposed on top of the encapsulant.
However, Young discloses the solar cell structure (Fig. 6, 600) wherein the front device layers include a front cover (602) formed a glass (or another ceramic), a fluoropolymer (e.g., polytetrafluoroethylene (or PTFE), polyvinylidene fluoride (or PVDF), fluorinated ethylene 
Therefore, it would have been obvious to one of ordinary skill in the art to have a front cover and an encapsulant layer as taught in Young in the device of Hwang such that the top layer compromises of an encapsulant for the non-continuous top contacts, and a transparent member on top of the encapsulant because such a modification would allow for the top layer (encapsulation and transparent member) to provide the solar device with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶[0123] of Young).

Regarding claim 13, Hwang as modified discloses claim 11, and Hwang further wherein the dielectric material (Fig. 4, 450, ¶[0014]) surrounds (as shown) the plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)).

Regarding claim 15, Hwang as modified discloses claim 11, and Hwang further discloses wherein the reflector covers the dielectric material (as shown in Fig. 4).

Regarding claim 18, Hwang as modified discloses claim 11 and Hwang further discloses one or more group III-V semiconductor layers in the semiconductor structure comprise a p-n layer (Hwang uses Fig. 2 to disclose an n-type cell that can be used as the solar cell configuration and further ¶[0013] teaches emitters and bases may be formed from any suitable semiconducting material(s), such as germanium, gallium arsenide, and/or silicon carbide)).  

Regarding claim 22, Hwang discloses an optoelectronic device (Fig. 2 and Fig. 4) comprising:
a p-n structure (as shown in Fig. 4, layers 410, 415, 420 and 440 and Hwang uses Fig. 2 to disclose a n-type cell that can be used as the solar cell configuration, wherein there is an n-type emitter and a p-type base layer) comprising one or more group III-V semiconductor layers (¶[0013] teaches emitters and bases may be formed from any suitable semiconducting material(s), such as germanium, gallium arsenide, and/or silicon carbide), the p-n structure having a top surface and a back surface opposite the top surface (as shown);
a plurality non-continuous top contacts (Fig. 4,  417) disposed above the top surface of the p-n structure and configured to enable the top surface of the p-n structure to receive incident light for trapping the incident light within the device  (Further, the Examiner notes the language “configured to enable the top surface of the p-n structure to receive incident light for trapping the incident light within the device” only requires a semiconductor structure having a top surface with a plurality of non-continuous top contacts disposed on the top side of the p-n 
a dielectric material (450) disposed below the back surface of the p-n structure (as shown); and
a plurality of non-continuous back metal contacts (Fig. 4, portions of metal layer (460) that located within the contact hole (470)) disposed within the dielectric material (as shown) and coupled to the back surface of the p-n structure (as shown), wherein the plurality of non-continuous back metal contacts extends away from the back surface of the semiconductor structure ( as shown in Fig. 4, the metal portion of (460) extends from the layer (440) towards the reflector layer (460)); 
a reflector (460, portions covering the back surface of the device) disposed below the dielectric material, and configured to reflect light to the back surface of the p-n structure such that the p-n structure receives the light reflected by the reflector (¶[0014] discloses the metal layer (460)  is formed from aluminum which is a reflective metal, thus the language " configured to reflect light to the back surface of the p-n structure such that the p-n structure receives the light reflected by the reflector” only requires a reflector on the back surface of the semiconductor device which does not distinguish the invention from Hwang, who teaches the structure as claimed) wherein the reflector is on physical contact with the plurality of non-continuous back metal contacts (as shown in Fig. 4).
Hwang does not disclose a transparent member comprising a plastic layer disposed on at least one side of the p-n structure.

Therefore, it would have been obvious to one of ordinary skill in the art to have a front cover as taught in Young in the device of Hwang such a transparent member comprising a plastic layer disposed on the top side of the p-n structure because such a modification would allow for the front layer structure to provide the solar device with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶[0123] of Young).
Hwang in view of Young does not explicitly disclose where in the plurality of non-continuous back metal contacts includes a multi-layer portion and the multi-layer portion of each of the plurality of non-continuous back metal contacts has one layer in physical contact with the reflector.
However, it is well-known in the semiconductor art for a contact layer to have multiple layers. Specifically, Matsushita discloses a solar cell structure (Fig. 4) with a multi-layer non-continuous back metal contacts, namely p-side electrode (109) and p-type contact layer (107).   The p-side electrode (109) is electrically connected with the p-type GaAs layer (103) through a p-type contact layer (107).  The p-side electrode (109) forms ohmic contacts at the interface with the p-type window layer (105).
Therefore, it would have been obvious to one of ordinary skill in the art to form a p-type contact layer between the semiconductor structure and the metal contact layer as taught in 
Hwang discloses a thin silicon di-oxide (SiO2, also referred to as "oxide") interfacial layer can be added between the charged passivation layer and the semiconductor surface for further improvement of front and back surface passivation (¶0013]). Hwang as modified does not explicitly disclose an anti-reflective coating (ARC) disposed between the dielectric material and the back surface of the p-n structure and adjacent to the plurality of non-continuous back metal contacts.
However, Ho discloses a solar cell device least one anti-reflection layer (Fig. 2, 52), is formed on the p-AlInP2 layer (48) on the surface of the semiconductor substrate. Specifically, Ho discloses two-component anti-reflection layer, comprising a titanium oxide (TiOx) layer (52a), where x ranges from about 1 to 2, and an aluminum oxide (Al2Oy) layer (52b), where y ranges from about 2 to 3, is employed.  The anti-reflection layer (52a) is in close contact with the metal grid (50).
Therefore, it would have been obvious to one of ordinary skill in the art to form an anti-reflective coating (ARC) on the semiconductor device as taught in Ho in the device of Hwang as modified such that the anti-reflective coating (ARC) disposed between the dielectric material 
Hwang discloses a passivation layer (430) disposed between the top surface of the semiconductor structure and the plurality of non-continuous top contacts (417).  Hwang as modified does not discloses a window layer disposed between the top surface of the semiconductor structure and the plurality of non-continuous top contacts.
However, adding a window layer to the above the emitter layer is well-known in the semiconductor art. Wanlass discloses a photovoltaic cell with a semiconductor structure (Fig. 19, 150) with thin passivation/window layer formed on the surface.  The window layer is formed from AlInP (¶[0036]) and is used conducting electric currents from the cell (¶[0043]).
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date of the invention to have a window layer as taught in Wanlass in the device of Hwang as modified such that the window layer disposed between the top surface of the semiconductor structure and the plurality of non-continuous top contacts because forming a window layer over the semiconductor substrate will allow for the window layer to aid in the collection of current produced by the device (¶[0043] of Wanlass).

Regarding claim 23, Hwang as modified discloses claim 22, and Hwang further discloses wherein the plurality of non-continuous back metal contacts (Fig. 4, portions of metal layer (460) that located within the contact hole (470)) are offset (as shown) from the plurality of non-continuous top contacts (417).

Regarding claim 24, Hwang as modified discloses claim 22, and Hwang further discloses wherein the dielectric material (Fig. 4, 450, ¶[0014] surrounds (as shown) the plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)).

Regarding claim 28, Hwang as modified discloses claim 1, Hwang as modified by Matsushita discloses the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back surface of the semiconductor structure includes a first layer having a contact layer coupled to the back surface of the semiconductor structure and a second layer having a metal contact underneath the contact layer that is in physical contact with the reflector  (as taught in claim 1, Matsushita discloses the p-side electrode (Fig.4, 109, of Matsushita) is electrically connected with the p-type GaAs layer (103) through a p-type contact layer (107), the combination of Hwang as modified by Matsushita would result in the p-type contact layer (107) in contact with the semiconductor substrate while p-side electrode (109) is in physical contact with the reflector layer).

Regarding claim 29, Hwang as modified discloses claim 22, Hwang in view of Matsuhita discloses wherein the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back surface of the semiconductor structure  includes a first layer having a contact layer coupled to the back surface of the p-n structure and a second layer having a metal contact underneath the contact layer that is in physical contact with the 

Regarding claim 30, Hwang as modified discloses claim 28, Hwang in view of Matsuhita disclose the metal contact is a p-metal contact (as taught by Matsushita in view of Hwang, see claim 28, Matsushita discloses the multi-layer back contact structure including the p-metal contact).

Regarding claim 31, Hwang as modified discloses claim 29, Hwang in view of Matsuhita disclose the metal contact is a p-metal contact (as taught by Matsushita, see claim 29, Matsushita discloses the multi-layer back contact structure including the p-metal contact).

Regarding claim 32, Hwang as modified discloses claim 30, Hwang does not disclose wherein the ARC is positioned closest to the contact layer than to the p-metal contact of each of the plurality of non-continuous back metal contacts.
However, Ho discloses a solar cell device least one anti-reflection layer (Fig. 2, 52), which is formed on the p-AlInP2 layer (48). Specifically, Ho discloses two-component anti-reflection layer, comprising a titanium oxide (TiOx) layer (52a), where x ranges from about 1 to 2Oy) layer (52b), where y ranges from about 2 to 3, is employed.  The anti-reflection layer (52a) is in close contact with the metal grid (50).
Therefore, it would have been obvious to one of ordinary skill in the art to form an anti-reflective coating (ARC) on the semiconductor device as taught in Ho in the device of Hwang as modified such that the ARC is positioned closest to the contact layer than to the p-metal contact of each of the plurality of non-continuous back metal contacts because the ARC coating will help improve the efficiency of the solar cell as well as the power output (Col. 3, lines 37-55 of Ho).

Regarding claim 33, Hwang as modified discloses claim 31, Hwang does not disclose wherein the ARC is positioned closest to the contact layer than to the p-metal contact of each of the plurality of non-continuous back metal contacts.
However, Ho discloses a solar cell device least one anti-reflection layer (Fig. 2, 52), which is formed on the p-AlInP2 layer (48). Specifically, Ho discloses two-component anti-reflection layer, comprising a titanium oxide (TiOx) layer (52a), where x ranges from about 1 to 2, and an aluminum oxide (Al2Oy) layer (52b), where y ranges from about 2 to 3, is employed.  The anti-reflection layer (52a) is in close contact with the metal grid (50).
Therefore, it would have been obvious to one of ordinary skill in the art to form an anti-reflective coating (ARC) on the semiconductor device as taught in Ho in the device of Hwang as modified such that the ARC is positioned closest to the contact layer than to the p-metal contact of each of the plurality of non-continuous back metal contacts because the ARC coating .

Claims 7, 9, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang [US 2012/0024336 A1] in view of Young et al., [US 2012/0132930 A1],(“Young”), in view of Matsushita et al., [US 2012/0247555 A1], “Matsushita,”  Ho et al., [US 5,405,453 A], “Ho” and Wanlass et al. [US 2011/0186115 A1], “Wanlass” as applied to claims 1, 6, and 22 respectfully, and further in view of Kizilyalli et al., [US 2010/0126571 A1],(“Kizilyalli”).

Regarding claim 7, Hwang as modified discloses claim 6 and Hwang further discloses the p-n layer comprises a N- GaAs emitter layer (Fig. 4, 415 and 410, Fig. 2,210) and a P- layer (Fig. 4, 420, 440, Fig. 2. 220) in contact (as shown in Fig. 2 and Fig. 4) with each other (as depicted in Fig. 2 and Fig. 4). Hwang further discloses that the emitters 210, 310 and bases 220, 320 may be formed from any suitable semiconducting material(s), including gallium arsenide (¶[0014] of Hwang). Hwang does not explicitly disclose the p-layer is P-AlGaAs layer.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli discloses using the materials n-GaAs (108) and a p+- AlGaAs in direct contact with each other to form a p-n junction (112) such that that an electron current may flow when a load is connected across terminals coupled to these layers.
Therefore, it would have been obvious to one of ordinary skill in the art to use AlGaAs as the material for the p-layer as taught in Kizilyalli in the device of Hwang as modified such that a n-GaAs and a p+- AlGaAs in contact with each other because such a modification would form a 

Regarding claim 9, Hwang as modified discloses claim 1, Hwang does not disclose wherein one or both of the back surface or the top surface of the semiconductor structure are textured to improve light scattering into optoelectronic device, light scattering out of the optoelectronic device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli disclose using a roughened window layer (Fig. 3, 106). The roughening of the window layer (106) may be accomplished by wet etching or dry etching, for example. Texturing may be achieved by applying small particles, such as polystyrene spheres, to the surface of the window layer (106) before applying the AR coating (802). By roughening or texturing the window layer (106), different angles are provided at the interface between the AR coating (802) and the window layer, which may have different indices of refraction. In this manner, more of the incident photons may be transmitted into the window layer (106) rather than reflected from the interface between the AR coating (802) and the window layer because some photons' angles of incidence are too high according to Snell's Law. Thus, roughening or texturing the window layer (106) may provide increased light trapping (¶[0034] of Kizilyalli). Further, Kizilyalli 
Therefore, it would have been obvious to one of ordinary skill in the art to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Hwang as modified such that the back surface and/or the top surface of the semiconductor is textured because such a modification would allow for roughening or texturing the layer to provide increased light trapping (¶[0034] of Kizilyalli).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to improve light scattering into and/or out of the optoelectronic device” does not distinguish the present invention over the prior art of Hwang as modified who teaches the structure as claimed.

Regarding claim 27, Hwang as modified discloses claim 22, Hwang does not disclose one or both of the back side or the top surface of the p-n structure is textured to improve light scattering into the optoelectric device, out of the optoelectric device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, 
Therefore it would have been obvious to one of ordinary skill in the art to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Hwang as modified such that the p-n structure is textured back side or the top side because such a modification would allow for roughening or texturing the layer to provide increased light trapping (¶[0034] of Kizilyalli).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ .

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang [US 2012/0024336 A1] in view of Young et al., [US 2012/0132930 A1],(“Young”), in view of Matsushita et al., [US 2012/0247555 A1], “Matsushita,”  Ho et al., [US 5,405,453 A], “Ho” and Wanlass et al. [US 2011/0186115 A1], “Wanlass” as applied to claim 11 above, and further in view of Veerasamy, [US 2011/0214728 A1].

Regarding claim 12, Hwang as modified discloses claim 11, Hwang as modified does not disclose the ARC is disposed on top of the transparent member.
Veerasamy discloses a solar photovoltaic device (Fig. 11) that incorporates a glass substrate (1102) with an anti-reflective (AR) coating (1104) which can be provided on an exterior surface of the glass substrate (1102) in order to increase transmission. The anti-reflective coating (1104) may be a single-layer anti-reflective (SLAR) coating (e.g., a silicon oxide anti-reflective coating) or a multi-layer anti-reflective (MLAR) coating.
Therefore, it would have been obvious to one of ordinary skill in the art to use the ARC as taught in Veerasamy in the device of Hwang as modified such that the ARC is disposed on top of the transparent member because such a modification would allow for the exterior surface of glass layer to be covered with an ARC layer in order to increase the transmission of the solar cell (¶0082 of Veerasamy).

Claims 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang [US 2012/0024336 A1] in view of Young et al., [US 2012/0132930 A1],(“Young”), in view of Matsushita et al., [US 2012/0247555 A1], “Matsushita,”  Ho et al., [US 5,405,453 A], “Ho” and Wanlass et al. [US 2011/0186115 A1], “Wanlass” as applied to claim 18 and 11 respectfully, and further in view of Kizilyalli et al., [US 2010/0126571 A1],(“Kizilyalli”).

Regarding claim 19, Hwang as modified discloses claim 18 and Hwang further discloses the p-n layer comprises a N- GaAs emitter layer (Fig. 4, 415 and 410, Fig. 2,210) and a P- layer (Fig. 4, 420, 440, Fig. 2. 220) in contact (as shown in Fig. 2 and Fig. 4) with each other (as depicted in Fig. 2 and Fig. 4). Hwang further discloses that the emitters 210, 310 and bases 220, 320 may be formed from any suitable semiconducting material(s), including gallium arsenide (¶[0014] of Hwang). Hwang does not explicitly disclose the p-layer is P-AlGaAs layer.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli discloses using the materials n-GaAs (108) and a p+- AlGaAs in direct contact with each other to form a p-n junction (112) such that that an electron current may flow when a load is connected across terminals coupled to these layers.
Therefore, it would have been obvious to one of ordinary skill in the art to use AlGaAs as the material for the p-layer as taught in Kizilyalli in the device of Hwang as modified such that a n-GaAs and a p+- AlGaAs in contact with each other because such a modification would form a pn junction which would allow for electron current to flow when a load is connected across 

Regarding claim 21, Hwang as modified discloses claim 11, Hwang does not disclose one or both of the back surface or the front surface of the semiconductor structure is textured to improve light scattering into the optoelectronic device, out of the optoelectronic device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli disclose using a roughened window layer (Fig. 3, 106). The roughening of the window layer (106) may be accomplished by wet etching or dry etching, for example. Texturing may be achieved by applying small particles, such as polystyrene spheres, to the surface of the window layer (106) before applying the AR coating (802). By roughening or texturing the window layer (106), different angles are provided at the interface between the AR coating (802) and the window layer, which may have different indices of refraction. In this manner, more of the incident photons may be transmitted into the window layer (106) rather than reflected from the interface between the AR coating (802) and the window layer because some photons' angles of incidence are too high according to Snell's Law. Thus, roughening or texturing the window layer (106) may provide increased light trapping (¶[0034] of Kizilyalli). Further, Kizilyalli 
Therefore it would have been obvious to one of ordinary skill in the art to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Hwang as modified such that the back side and/or the front side of the semiconductor is textured because such a modification would allow for roughening or texturing the layer to provide increased light trapping (¶[0034] of Kizilyalli).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to improve light scattering into and/or out of the device” does not distinguish the present invention over the prior art of Hwang as modified who teaches the structure as claimed.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Applicant has argued that the applied prior art does not discloses, “an anti-reflective coating (ARC) disposed between the dielectric material and the back surface of the semiconductor structure and adjacent to the plurality of non-continuous back metal contacts,” see remarks on pages 7-12.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD

Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/             Primary Examiner, Art Unit 2891